Citation Nr: 0530687	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  95-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected simple partial seizure disorder, currently 
evaluated as 20 percent disabling prior to August 1, 2003 and 
10 percent disabling beginning August 1, 2003.

2.  Entitlement to a higher initial rating for service-
connected status postoperative resection, right frontal 
meningioma, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for service-
connected fracture of the right thumb (major), currently 
evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for service-
connected status postoperative meniscectomy of the right knee 
with traumatic arthritis and limitation of flexion, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a higher initial rating for service-
connected left acromioclavicular separation (minor), 
currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for reactive airway 
disease and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1986 and 
September 1986 to September 1989, with an additional two 
months and 17 days of active service prior to May 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 2003.  This matter was 
originally on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Phoenix, Arizona.




FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to August 1, 2003, the evidence documents only 
three major seizures in the early 1990s and some seizure 
activity around August 2003, all of which occurred over the 
course of 11 years.   

3.  Beginning August 1, 2003, the evidence documents no minor 
or major seizure activity of the severity and frequency 
commensurate with the type of seizure activity associated 
with a disability rating in excess of 10 percent under 
Diagnostic Code 8910.   

4.  The medical evidence shows that the meningioma has been 
removed, there has been no recurrence of the meningioma, and 
there are no ascertainable residuals of the meningioma that 
have been clinically identified other than those for which 
service connection has already been established.

5.  Relating to applicable rating criteria in effect prior to 
August 26, 2002, the medical evidence shows that the 
veteran's fracture of the right thumb (major) results in 
subjective complaints of pain and demonstrable limitation of 
motion but the thumb is not fixed in an unfavorable position. 

6.  Relating to applicable rating criteria in effect August 
26, 2002, the medical evidence shows that the veteran's 
fracture of the right thumb (major) does not manifest 
unfavorable ankylosis, and a gap of more than two inches (5.1 
cms.) is not present between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.

7.  Prior to May 9, 2003, the medical evidence shows that the 
veteran's service-connected right knee disability is not 
productive of instability of the right knee, flexion limited 
to 45 degrees or less, or extension limited to 10 degrees or 
more, but there is arthritis of the affected joint coupled 
with some limitation of flexion and extension motion of the 
knee joint. 

8.  Beginning May 9, 2003, the medical evidence shows that 
the veteran's service-connected right knee disability is 
manifested by locking pain and slightly abnormal Drawer and 
McMurray tests, but the knee is not productive of recurrent 
moderate subluxation or lateral instability.

9.  Beginning May 9, 2003, the medical evidence shows that 
the veteran's service-connected right knee disability is 
manifested by extension limited to 10 degrees with pain.

10.  Beginning May 9, 2003, the medical evidence shows that 
the veteran's service-connected right knee disability is not 
productive of flexion limited to 45 degrees or less, but 
there is arthritis of the affected joint coupled with some 
limitation of motion.

11.  The medical evidence of record shows that the veteran's 
predominate demonstrated range of motion of the left shoulder 
is normal or 180 degrees, absent evidence of nonunion of the 
clavicle with loose movement, dislocation of the clavicle, 
ankylosis, or impairment of the humerus.

12.  A causal link has been established, by competent medical 
opinion, between the veteran's likely exposure to significant 
noise in service and his now diagnosed bilateral 
sensorineural hearing loss.  Conversational range hearing 
loss is not shown.

13.  The service medical records are absent any complaints or 
findings referable to reactive airway disease and allergic 
rhinitis during service; there is no competent medical 
evidence of record that otherwise shows that the veteran's 
currently diagnosed reactive airway disease and allergic 
rhinitis are causally related to an incident of his service. 



CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating in 
excess of 20 percent for service-connected simple partial 
seizure disorder have not been met or approximated prior to 
August 1, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, 
Diagnostic Code 8910 (2005).

2.  The schedular criteria for a higher initial rating in 
excess of 10 percent for service-connected simple partial 
seizure disorder have not been met or approximated beginning 
August 1, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, 
Diagnostic Code 8910 (2005).

3.  The schedular criteria for a higher initial rating in 
excess of 10 percent for service-connected status 
postoperative resection, right frontal meningioma have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.124a, Diagnostic Code 8003 (2005).

4.  The schedular criteria for a higher initial rating in 
excess of 10 percent for service-connected fracture of the 
right thumb (major) have not been met or approximated under 
either the old or amended schedule for evaluating ankylosis 
or limitation of motion of single or multiple digits of the 
hand.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5224 (2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5299-5224, 5228 (2005).

5.  The schedular criteria for a higher initial rating in 
excess of 10 percent for service-connected status 
postoperative meniscectomy of the right knee with traumatic 
arthritis and limitation of flexion have not been met or 
approximated prior to May 9, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5010-5257 (2005).

6.  The schedular criteria for a higher initial rating in 
excess of 10 percent for service-connected instability of the 
right knee status postoperative meniscectomy have not been 
met or approximated beginning May 9, 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5257 (2005).

7.  The schedular criteria for a higher initial rating in 
excess of 10 percent for service-connected traumatic 
arthritis with limited extension of the right knee status 
postoperative meniscectomy have not been met or approximated 
beginning May 9, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5261 (2005).

8.  The schedular criteria for a higher initial rating of 10 
percent, but not higher, for service-connected traumatic 
arthritis with limited flexion of the right knee status 
postoperative meniscectomy have been approximated beginning 
May 9, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5260 (2005).

9.  The schedular criteria for an initial rating in excess of 
10 percent for left acromioclavicular separation (minor) have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5203 (2005).

10.  Bilateral sensorineural hearing loss was incurred in 
active service; the veteran does not  have conversational 
range hearing loss which was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.385 (2005).

11.  Reactive airway disease and allergic rhinitis were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand of March 2003 and Veterans Claims 
Assistance Act of 2000

On Remand from the Board, in correspondence dated in April 
2004, the RO advised the veteran of VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims, including 
which portion of the information and evidence necessary to 
substantiate his claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) (redefining the obligations of VA with respect to the 
duty to assist and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits); 38 C.F.R. § 3.159 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The April 2004 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits as well as what the evidence 
must show to establish entitlement to an increased evaluation 
for his service-connected disabilities.  In response, the 
veteran identified private treatment records in the custody 
of Dr. S.W. of Peach State Orthopedics, Dr. T.M. of the 
Office of Bone and Joint Surgery, Dr. D.B., and Dr. B.C.-all 
of which were obtained and associated with the claims file.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
case was reconsidered again in October 2004 and a 
Supplemental Statement of the Case (SSOC) and rating decision 
were provided to the veteran.  Also, the Board notes that the 
VCAA notice was provided by the RO prior to the most recent 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

The Board acknowledges that the April 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

Lastly, pursuant to the Board's Remand, the RO contracted 
through QTC Medical Services that the veteran be afforded an 
examination that addressed his service connected 
disabilities, which was conducted in May 2003.  Based on the 
foregoing, the Board finds that the RO complied with the 
Board's March 2003 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  
 
The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the April 2004 VCAA 
notice described above, the Board notes that copies of the 
August 1994 rating decision, March 1995 Statement of the Case 
(SOC), March 1996 rating decision, March 1996 SSOC, July 1998 
SSOC, July 1998 rating decision, January 2003 SSOC, January 
2003 rating decision, May 2003 rating decision, October 2004 
rating decision, and October 2004 SSOC, provided to the 
veteran, included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA as well as the amended 
schedule for evaluating ankylosis or limitation of motion of 
single or multiple digits of the hand.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that in 
addition to the development that the RO undertook on Remand, 
the RO previously obtained the veteran's service medical 
records and reserve medical records.  The RO afforded the 
veteran VA examinations in March 1994, April 1994, April 
1995, and April 1997, and an examination through QTC Medical 
Services in May and June 1999.  The RO scheduled the veteran 
for a travel board hearing, which was held before the 
undersigned Veterans Law Judge in February 1997.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


II.       Higher Initial Rating for Simple Partial Seizure 
Disorder

Procedural History/Evidence

In an August 1994 rating decision, the RO granted service 
connection for simple partial seizure disorder and assigned a 
20 percent rating under Diagnostic Code 8910, effective 
February 16, 1994, the date of receipt of the original claim.  
Incidentally, service connection was also established for 
left facial paresis as secondary to the meningioma and 
seizure disorder.  In a rating decision dated in July 1998, 
the RO also awarded service connection for intention tremor 
of the left hand (minor) as secondary to the meningioma.  In 
a January 2003 rating decision, the RO proposed to reduce the 
rating for the service-connected simple partial seizure 
disorder from 20 percent disabling to 10 percent disabling.  
In a May 2003 rating decision, the RO reduced the rating to 
10 percent disabling, effective August 1, 2003.  Thus, to 
date, the veteran's service-connected seizure disability is 
rated as 20 percent disabling from February 16, 1994 and 10 
percent disabling from August 1, 2003.  

In a June 1992 letter, Dr. H.P. reported that the veteran was 
admitted to the Barrow Neurological Institute of St. Joseph's 
Hospital in April 1992, after having had a major motor 
seizure followed by temporary paralysis.  Dr. H.P. indicated 
that a four by four centimeter meningioma was found on 
diagnostic studies, and that this tumor was removed by a 
right frontal parietal craniotomy in April 1992.  Dr. H.P. 
indicated that the veteran was placed on Dilantin to prevent 
additional convulsive seizures.  The veteran was also on 
Decadron for a while, which was slowly tapered.  

In progress notes dated in May 1992, Dr. H.P. noted that the 
veteran's incision was "well healed."

Records from Naval Medical Center dated in May 1993 noted 
that the veteran sustained a generalized tonic/clonic seizure 
while at home witnessed by his wife on April 7, 1992, at 
which time the tumor was discovered.  Postoperatively, he was 
treated with Dilantin (300 mg) without evidence of seizures.  
On May 12, 1993, however, he sustained a second generalized 
tonic/clonic seizure while undergoing a tapering dose of 
Dilantin.  He sustained no residual deficits from the seizure 
but was subsequently treated with Dilantin (400 mg).  The 
diagnosis was seizure disorder.   It was noted that the 
Medical Board agreed with the diagnosis.  The Medical Board 
reported that based on the veteran's seizure disorder and 
requirement for anticonvulsants for an indefinite period of 
time, the veteran was not physically qualified to pilot an 
aircraft and he was not qualified to remain on active duty.  
The Medical Board noted that it was anticipated that the 
veteran would require treatment with Dilantin indefinitely.  

Records from Naval Medical Center further noted that since 
undergoing surgery, the veteran had had no residual problems, 
including an April 1993 computerized tomography (CT) scan 
which demonstrated no evidence of a residual tumor.  The 
diagnoses were right frontal meningioma and status post right 
frontoparietal craniotomy with resection of tumor.  

In a May 1993 letter, Dr. R.F. reported that because the 
veteran's seizure in May 1993 occurred with a physician 
recommended medication taper and because it resulted from a 
meningioma that was excised, he felt comfortable calling it 
an isolated incident thereby recommending that the veteran 
not drive for one month rather than one year.  

Service personnel records included an October 1993 report 
that noted that the veteran was to be discharged from the 
Marine Corps Reserve by reason of being found not physically 
qualified for retention in the reserves due to recurrent 
seizures, status post craniotomy for right posterior frontal 
vascular meningioma.  

In an October 1993 letter, Dr. R.F. reported that the 
veteran's last seizure was in May 1993, at which time he had 
left side jerking and loss of consciousness.  Dr. R.F. noted 
that the veteran lost his job as a pilot for Delta Airlines, 
that he now worked as a substitute teacher, and that he 
planned to get his Master of Business Administration so that 
he could have an alternate career path.  Dr. R.F. indicated 
that the veteran was able to get his driver's license.  Dr. 
R.F. noted that the veteran indicated that he felt borderline 
toxic but not too bad on the Dilantin (400 mg per day).  Dr. 
R.F. reported that the veteran's eye movements showed 
nystagmus beading laterally, but there was no double vision.  
Dr. R.F. observed that the veteran had no tremor, his 'finger 
to nose' was well done, his strength was good, and he could 
tandem walk without difficulty.  Dr. R.F. provided an 
impression of two seizures due to a resected meningioma.  Dr. 
R.F. commented that the veteran needed to be on Dilantin for 
a number of years since he failed a reasonable attempt at a 
medication taper.  It was recommended that the veteran 
continue to take 400 mg of Dilantin per day.  

The March 1994 general examination report noted that the 
veteran had had one seizure since his surgery. 

The April 1994 VA neurological examination report showed that 
the veteran complained of a slight twitching of his tongue.  
He reported the history that he previously had tapered off 
his anti-convulsion medication with the result of a prompt 
return of a focal motor seizure; therefore, he resumed taking 
medication.  He complained that he still had some low level 
twitching on the left side; on occasion he also had a left 
arm tremor.  Other than these complained of symptoms, he was 
relatively asymptomatic.  He reported that he currently 
worked as a teacher.  A physical examination revealed that 
the veteran's cranial nerves appeared to be intact.  Motor 
testing was normal with the exception of suspension of the 
left arm.  He had a slight tremor.  There was no deep finger 
tap nor pronator drift.  Reflexes were present and 
symmetrical.  Toes were down going and his gait was intact.  
The examiner provided an impression of status post resection 
of right frontoparietal meningioma with seizure disorder with 
simple, partial seizures.  

In a November 1994 letter, Dr. H.P. reported that the veteran 
was seen for a third seizure, which occurred in November 
1994.  Dr. H.P. indicated that the veteran had been taking 
400 mg of Dilantin once daily, and that he had been working 
as a credit manager, having abandoned ideas of returning to 
his job as a pilot.  The veteran described that the recent 
seizure was similar to the first.  It occurred when he had 
just fallen asleep, the left side of his face tingled and 
tightened, and he could not see on the left, though he could 
hear and he could understand.  He never lost consciousness.  
He saw his left arm jerk but he could not feel it.  The 
duration of the seizure was about 30 seconds.  Dr. H.P. 
advised the veteran to continue his same dose of Dilantin but 
taken in two divided doses. 

In a November 1994 letter, Dr. H.P. reported that a magnetic 
resonance imaging (MRI) scan of the head revealed changes he 
felt represented postoperative changes and that the 
probability was that there was no residual/recurrent tumor.  

In a March 1995 Notice of Disagreement, the veteran 
maintained that he had had two major seizures (April 7, 1992 
and May 12, 1993) prior to the April 1994 VA examination.  He 
also reported on the most recent seizure that occurred in 
November 1994, which he maintained totaled three major 
seizures in the past two and one-half years.  He complained 
that he consistently had minor tongue twitches and had 
experienced periodic numbness of the left side of his face.  
He denied an ability to sustain greater than five-minute 
lectures or discussions.  He maintained that after this 
period of time, he began to slur his words which made it 
difficult to continue speaking.  He indicated that simple 
tasks such as using a computer keyboard caused problems.  He 
contended that after 10 minutes of typing his hands began to 
shake, which made it difficult to type and sometimes required 
him to take about a 10-minute break before resuming.  He 
emphasized that the seizure disorder ended his career as a 
pilot and that he was medically discharged from the Marine 
Corps Reserves on account of this disorder.  He further noted 
that his seizure disorder combined with the medication 
prescribed to manage it limited his ability to operate any 
equipment, vehicles, or aircraft that required medical 
clearances.    

In an April 1995 Substantive Appeal, the veteran added that 
he had a minor seizure in December 1993, which totaled three 
major and one minor seizure in the past two and one half 
years.  He described that he constantly experienced tongue 
twitching, periodic times of facial numbness on the left 
side, and weekly periods of light headed/dizziness that 
lasted five to ten seconds.

The April 1995 VA neurological examination report showed that 
the veteran reported that he had had two generalized seizures 
in which he lost consciousness and two seizures that were 
partial, meaning he had numbness and jerking of the left side 
of his tongue, face, and arm, but he stayed awake through 
this episode and was aware of what happened.  He remained on 
Dilantin.  He complained that he continued to have very brief 
episodes of numbing to twitching of his tongue on the left 
that did not go further than just a twinge.  The physical 
examination revealed intact cranial nerves.  There was no 
evidence of any facial paralysis at that time.  The examiner 
noted that there was a report of decreased sensation on the 
left side of the face compared to the right.  There was also 
a report of decreased pin prick sensation in the left arm 
compared to the right; however, two point simultaneous 
stimulation and graphesthesia were intact.  A motor 
examination revealed that there was a slight wavering or 
tremor of the left arm on sustained pronation, but no clear 
cut weakness.  Reflexes were present and symmetrical in the 
arms and legs.  Toes were down going.  Romberg testing was 
negative, and his tandem gait was intact.  The examiner 
provided an impression of status post resection of meningioma 
with mild left hemisensory deficit and recurrent seizures 
with both simple partial and secondarily generalized 
seizures.  The examiner commented that the veteran's seizure 
disorder was not going to improve.  The examiner maintained 
that the veteran was going to need to remain on his 
medication indefinitely, and he would not be able to resume 
his flying in any capacity, including general aviation.   

At the February 1997 VA travel board hearing, the veteran 
testified that he no longer experienced seizures that 
rendered him unconscious.  Rather, he maintained that he had 
weekly or monthly periods in which he would experience 
twitching of his tongue and numbness on the left side of his 
face.  The numbness lasted anywhere from 2 to 5 minutes and 
the twitching usually lasted 10 to 30 seconds and then it 
went away.  He maintained that "once every two months or 
so" he experienced an episode in which he felt a seizure 
coming on but it went away; during these episodes he was not 
usually aware of what was going on.  He currently worked as a 
simulator instructor.  He had a driver's license.  He 
indicated that he considered a "little seizure" as one that 
rendered him unconscious and he had no control of his body.  
He maintained that his seizures, if he had one, were usually 
generalized to the left side of his body that usually 
rendered him unconscious.  He reported that he had not had 
one in "a couple of years" because of his medication, but 
noted that he did have one while on medication.  As far as 
the other seizure activity previously described, he clarified 
that he experienced numbness in his face that he could feel 
started in his lips which then traveled to his cheek area 
resulting in a tingly sensation that went away after about a 
minute or two minutes.  Other times, his tongue twitched.  He 
maintained that the seizure activity occurred "a couple of 
times" a month with the addition of the tongue about once a 
month.  He denied that he had problems with his arms or legs; 
he did not think he had incontinence as a result of the 
seizure disorder.  He never experienced a seizure during 
driving; it usually occurred when he sat with nothing going 
on.  He affirmed that people did not detect that he was 
having a seizure; he kept his mouth closed.  He then 
indicated that this activity occurred once a week at most.  
He denied that he was currently receiving any treatment for 
meningioma; he denied that there was any active process.  He 
currently trained pilots for 24 hours a week because that was 
all the hours that were available; he hoped for a 40-hour 
week.  He acknowledged that given the seriousness of his 
illness several years back, he made a good recovery.   

An April 1997 VA neurological examination report showed that 
the veteran reported that he had experienced "small fragment 
seizures, without loss of consciousness" in 1994 and 1995.  
A physical examination revealed that the veteran's 
extraocular movements showed very slight horizontal 
nystagmus, otherwise a full range in all directions.  His 
face showed slight very subtle left nasolabial fold weakness, 
which the examiner acknowledged was possibly noticed because 
he was sensitized to that complaint from the veteran.  The 
examiner indicated that the veteran's tongue movements, 
speech, and neck movement, anteroposterior and lateral, were 
all intact.  Myerson and snout reflexes were negative.  He 
had a negative grasp bilaterally.  The motor examination 
revealed that he was "very strong" in all four extremities, 
proximally and distally.  His deep tendon reflexes were 2+ in 
the biceps, triceps, patellars, and ankles.  His toes were 
downgoing bilaterally.  Finger-nose and heel-shin testing 
were normal, except there was a clear cut left intention 
tremor of the left hand when he performed the motions in a 
slow manner.  The pinprick examination was normal in all four 
extremities, including the face.  Romberg testing was 
negative.  He could tandem very well.  The examiner provided 
an impression of seizure disorder, focal tonic-clonic of the 
left hemibody, due to a right hemisphere previous meningioma.  
The examiner commented that the veteran had had fragment 
seizures even while on Dilantin.  The examiner believed that 
the veteran's control would be improved with new medications 
that could be added.  

The June 1999 QTC examination report showed that the veteran 
reported that his last seizure was in November 1994, and that 
since then he had not had any particular problems.  On 
neurological examination, the cranial nerves showed a slight 
palsy over the left seventh cranial nerve; the rest of the 
cranial nerves II-XII were within normal limits.  His 
coordination was normal.  The examiner provided a diagnosis 
of seizure disorder, controlled on medications and left 
facial paresis.  

The May 2003 QTC examination report showed that the examiner 
reviewed the claims file.  The veteran now complained of 
headaches that were intermittent and not migrainous in 
nature; he was not currently on any medication for this 
medical condition.  The veteran reported that over the last 
three years, he had had two seizure episodes and each episode 
tended to last for some time.  He described an episode of 
consisting of a focal seizure that was largely on the left 
side that later involved the entire side and a loss of 
consciousness.  He was able to communicate with normal 
speech.  He claimed that he had lost six weeks from work 
because of the seizure disorder.  He indicated that he was 
able to do most of his household activities with the 
exception of gardening.  He was currently employed as a 
manager.  The examiner commented that the veteran had a 
seizure disorder that was focal tonic-clonic of the left 
hemibody due to the right hemisphere previous meningoma and 
that the veteran had fragment seizures even when on Dilantin.  
The examiner noted in general that patients with seizures who 
had not been seizure free for up to one or two years could 
not drive and therefore, the veteran's ability to move around 
had been significantly limited.  The examiner noted that the 
veteran had continued to have seizures despite being on 
Dilantin and other antiseizure medications, which he noted 
was not an unusual finding in patients after a brain surgery 
like removal of meningioma.  The examiner noted that the 
veteran would have some difficulty in focusing given the 
involvement of his frontal lobe.  The examiner indicated that 
the veteran had simple partial seizure, which had limited his 
ability to continue the occupation of his choice.  The 
examiner maintained that during the periods of seizure, the 
veteran would not be able to do anything and that the veteran 
was on medication that had its own complications which could 
adversely affect him.  The examiner therefore concluded that 
the veteran had a significant medical condition that limited 
his performance at any occupation of his choice, since he 
could no longer do the work he wanted to do.   

Records from Drs. D.B. and B.C. dated from April 2002 to 
March 2004 included an April 2002 record that showed that the 
veteran reported no recurrence of seizures, that he was doing 
well without any difficulties, and that he had no headaches.  
His current medication consisted of 100 mg of Dilantin.  Dr. 
B.C. reported that the neurological examination was "intact 
in detail."  Dr. B.C. provided an impression of history of 
seizure under good control with Dilantin.  An April 2002 
record showed that Dr. B.C. provided an impression of history 
of meningioma status post craniotomy.  Dr. B.C. added that 
there was no recurrence of meningioma noted on serial MRIs 
thus far.  An August 2003 record showed that Dr. D.B. 
reported that after being stable for five years and multiple 
electroencephalogram (EEG)s, the veteran stopped his medicine 
and was seizure free off anticonvulsants for two years when 
he had recurrence of his seizures.  Dr. D.B. noted that the 
seizures were typically nocturnal.  Dr. D.B. indicated that 
the veteran was back on the medicine now, that he had had no 
difficulties, and that there were no other complaints.  It 
was noted that the veteran was on Dilantin.  The examination 
was normal.  His cranial nerves (II to XII) were normal.  He 
had a normal gait and normal bulk, tone, and strength.  

Analysis

Under Diagnostic Code 8910, the veteran's disability is rated 
under the general rating formula for major seizures.  
38 C.F.R. § 4.124a, Diagnostic Code 8910 (2005).  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythm blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  A 10 
percent evaluation is warranted for a confirmed diagnosis of 
epilepsy with a history of seizures.  When continuous 
medication is shown necessary for the control of epilepsy, 
the minimum evaluation will be 10 percent, not to be combined 
with any other rating for epilepsy.  A 20 percent evaluation 
is warranted when there has been at least 1 major seizure in 
the last 2 years or there have been at least 2 minor seizures 
in the last 6 months.  A 40 percent evaluation requires at 
least 1 major seizure in the last 6 months or 2 major 
seizures in the last year, or an average of at least 5 to 8 
minor seizures weekly.  A 60 percent evaluation requires an 
average of at least 1 major seizure in 4 months over the last 
year, or 9 to 10 minor seizures per week.  An 80 percent 
evaluation requires an average of at least 1 major seizure in 
3 months over the last year, or more than 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least 1 major seizure per month over the last year.  In the 
presence of major and minor seizures, the predominating type 
is to be rated.  There is to be no distinction between 
diurnal and nocturnal major seizures.  

The medical records document that the veteran had a 
generalized tonic/clonic seizure in April 1992 and May 1993 
as well as a seizure in November 1994.
Thereafter, records dated in August 2003 from Drs. D.B. and 
B.C. note that the veteran was stable for five years after 
which time he stopped his anticonvulsants and remained 
seizure free for two years when he then had recurrence of his 
seizures.  According to Dr. D.B., the veteran had no 
difficulties and no complaints once he was placed on medicine 
again.  No other seizures are documented in the medical 
records.  

The Board acknowledges that at the February 1997 travel board 
hearing, the veteran claimed that he experienced seizure 
activity once a week at most, but the Board notes that he 
denied that the seizures rendered him unconscious and he 
described the symptoms as 'left side face twitching' and 
numbness as well as tongue twitching.  The symptoms the 
veteran describes do not rise to the level of a minor or 
major seizure as defined under Diagnostic Code 8910.  
Moreover, the Board notes that service connection has been 
established for left facial paresis.  Also, at the April 1997 
VA neurological examination, the veteran reported that he had 
experienced "small fragment seizures, without loss of 
consciousness" in 1994 and 1995; however, the June 1999 QTC 
examination report showed that the veteran reported that his 
last seizure occurred in November 1994 and that since then he 
had not had any particular problems.  The history the veteran 
reported in June 1999 is consistent with the medical 
evidence.  Lastly, the May 2003 QTC examination report showed 
that the veteran reported that over the last three years, he 
had had two seizure episodes each of which "tend[ed] to last 
for some time."  Yet records from Drs. D.B. and B.C. dated 
in April 2002 showed that the veteran reported no recurrence 
of seizures and he maintained that he was doing well without 
any difficulties.  Additionally, as previously noted, the 
August 2003 record indicated that the veteran had been stable 
for about seven years with recurrence of seizure activity 
around August 2003.  Thus, the foregoing evidence shows that 
a rating in excess of 20 percent for the period prior to 
August 1, 2003 is not appropriate where the evidence 
documents only three major seizures in the early 1990s and 
some seizure activity around August 2003 over the course of 
11 years.   

As for the period beginning August 1, 2003, a rating in 
excess of 10 percent is not appropriate where the evidence 
documents no minor or major seizure activity of the severity 
and frequency commensurate with the type of seizure activity 
associated with the next higher rating of 20 percent under 
Diagnostic Code 8910.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 20 percent under Diagnostic Code 8910 for the 
veteran's service-connected simple partial seizure disorder 
prior to August 1, 2003 and against assignment of a 
disability rating in excess of 10 percent under Diagnostic 
Code 8910 beginning August 1, 2003.


III.     Higher Initial Rating for Status Postoperative 
Resection, Right Frontal
          Meningioma

Procedural History/Evidence

In an August 1994 rating decision, the RO granted service 
connection for status postoperative resection, right frontal 
meningioma and assigned a 10 percent rating under Diagnostic 
Code 8003, effective February 16, 1994.  The 10 percent 
rating has remained in effect.   

The Board incorporates by reference the evidence discussed in 
Part II. 

Analysis

Under Diagnostic Code 8003, a minimum rating of 60 percent is 
prescribed for new growths of the brain that are benign.  38 
C.F.R. § 4.124a, Diagnostic Code 8003 (2005).  Any residuals 
are to be rated in accordance with the manifestations, with a 
minimum rating of 10 percent.  Id.  It is required for the 
minimum ratings for residuals under diagnostic codes 8000-
8025, that there be ascertainable residuals.  Determinations 
as to the presence of residuals not capable of objective 
verification, i.e., headaches, dizziness, fatigability, must 
be approached on the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other disease 
or no disease.  

As the meningioma has been removed and the medical evidence 
shows no recurrence of the meningioma, the veteran is to be 
rated based on the residuals of the tumor.  No ascertainable 
residuals of the meningioma, other than those for which 
service connection has already been established (seizure 
disorder, left facial paresis, and intention tremor of the 
left hand) have been clinically identified.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against assignment of a disability rating in excess of 10 
percent under Diagnostic Code 8003 for the veteran's service-
connected status postoperative resection, right frontal 
meningioma.  


IV.     Higher Initial Rating for Fracture of the Right Thumb 
(Major)

Procedural History/Evidence

In an August 1994 rating decision, the RO granted service 
connection for fracture of the right thumb and assigned a 
noncompensable rating under Diagnostic Code 5299-5224 
effective February 16, 1994.  In a March 1996 rating 
decision, the RO increased the disability rating to 10 
percent effective from February 16, 1994.  The 10 percent 
rating has remained in effect.   

Service medical records dated in July 1977, June 1978, 
October 1978, March 1980, and October 1986, showed that the 
veteran reported that he fractured his right thumb in 
1973/1974, which resulted in no complications or sequelae.  
Records dated in December 1986 showed that the veteran 
sustained another right thumb injury.  An x-ray revealed a 
bicondylar fracture of the right thumb proximal phalanx at 
the interphalangeal joint; the x-ray revealed no change in 
alignment.  A January 1987 record noted that x-rays revealed 
a healed fracture.  The service examiner noted an impression 
of resolved fracture.  The veteran was noted as not having 
any functional limitation in his service duties on account of 
his thumb.  A June 1993 Officer Physical Examination report 
noted that the veteran had decreased range of motion and 
occasional pain/stiffness in his right thumb that was not 
considered disabling.  

The March 1994 radiographic report noted that x-rays of the 
hand revealed no significant abnormalities. 
 
The March 1994 general examination report noted that the 
veteran was right handed.  The veteran reported that the in-
service right thumb fracture resulted in a shortened thumb 
and some limitation of motion.  A physical examination of the 
right hand revealed a shortened right thumb as compared to 
the left thumb.  The examiner observed that the shortness 
occurred principally in the proximal phalanx.  There was also 
some limitation of motion in the distal interphalangeal 
joint.  The thumb straightened to 0 degrees and flexed to 30 
degrees, compared to the left hand which went into 10 degrees 
of hyperextension and flexed to 45 degrees.  The proximal 
interphalangeal joint had a range of motion of 10 degrees, 
which the examiner noted meant that it did not straighten 
completely to 30 degrees of flexion compared to the left, 
which straightened completely to 0 degrees and flexed to 45 
degrees.  The examiner noted an impression of fracture of the 
proximal phalanx of the right thumb with some residual 
shortening and limitation of motion in the metacarpal 
phalangeal and interphalangeal joints. 

In a March 1995 Notice of Disagreement, the veteran 
maintained that he still retained movement in his thumb, but 
with extended periods of writing or other manipulative tasks, 
the joint became painful and required a less strenuous task 
until such time that he could return to the original task.  
He contended that he declined to undergo recommended surgery.  
In an April 1995 Substantive Appeal, the veteran maintained 
that he believed that the limitation in movement of his thumb 
was the direct result of physicians not performing the 
required surgery to set and position his bones in a position 
to correctly heal, resulting in ankylosis.  

The April 1995 VA joints examination report showed that the 
veteran's complaints were similar to those previously 
discussed above.  The physical examination revealed that the 
flexor tendon on the palmar surface of the right thumb and 
the proximal phalanx were quite prominent.  The veteran was 
able to flex the metacarpal phalangeal joint 5 degrees and he 
could not extend it completely; it extended to minus 10 
degrees and flexed 5 degrees from that point.  The 
interphalangeal joint also had some marked limitation of 
motion.  It extended to 0 degrees on the right hand but 
flexed 20 degrees, as compared to the interphalangeal joint 
of the left normal thumb which went into 10 degrees of 
hyperextension and flexed to 45 degrees.  The examiner 
provided an impression of fracture of the proximal phalanx of 
the right thumb with some shortening of the proximal phalanx 
and limitation of motion in both the metacarpal phalangeal 
and interphalangeal joints with pain in the metacarpal 
phalangeal joint at times by history.  

The April 1995 radiograph report noted that x-rays of the 
hand revealed no significant abnormalities and no change 
since the prior study of March 1994.  

At the February 1997 VA travel board hearing, the veteran 
provided testimony on his right thumb that was similar to 
complaints previously discussed above.  He indicated that he 
could do everything around the house, but he found himself 
using his left hand.  

The April 1997 VA muscles examination report showed that the 
veteran's complaints were the same as those previously 
discussed.  In addition, the veteran now complained of a 
clicking sensation at the metacarpal phalangeal joint.  The 
examiner observed that the veteran had a clicking and a 
somewhat enlarged tender flexor tendon at the metacarpal 
phalangeal joint.  The examiner provided an impression of 
status post fracture of the right thumb with thumb shortening 
and a tender, clicking, and somewhat enlarged long flexor 
tendon to the thumb.  

An April 1997 radiograph report noted that x-rays of the 
right thumb revealed a normal bony alignment with 
preservation of a normal joint space.  There was no fracture, 
dislocation, or soft tissue abnormality evident.  The 
impression was normal right hand.  

The June 1999 QTC examination report showed that the veteran 
continued to complain of residual daily pain, stiffness, 
inflammation, limitation of motion, and aggravation of 
symptoms with usage.  The veteran was able to brush his 
teeth, dress himself, shower, cook, vacuum, walk, drive a 
car, shop, take out the trash, push the lawn mower, climb the 
stairs, and garden.  The veteran was currently employed as a 
pilot instructor.  He was able to form a "perfect fist" 
with normal hand strength and grip on both sides.  He was 
able to tie his shoe laces, fasten buttons, pick up a piece 
of paper and tear it with the affected hand, and pick up a 
pen and grasp it tight, without difficulty.  The physical 
examination of the right thumb showed no redness, swelling, 
or heat.  There was shortness of the right thumb.  Radial 
abduction was to 70 degrees.  Palmar abduction was to 70 
degrees.  Flexion at the metacarpophalangeal joint was to 60 
degrees.  He had "flexion ankylosis" under the distal 
interphalangeal joint.  Opposition of the thumb was within 
normal limits.  There were no signs of bone infections.  The 
examiner noted that x-rays of the right thumb showed a remote 
fracture.  The examiner provided a diagnosis of fracture of 
the right thumb with residual right ankylosis of the distal 
interphalangeal joint.  The examiner added that the veteran 
could grasp, push, pull, twist, write, touch, and 
"express."  

The May 2003 QTC examination report showed that the examiner 
reviewed the claims file.  The veteran's complaints were the 
same as those previously discussed.  In addition, the veteran 
claimed that he lost at least one week from work because of 
his right thumb disability.  He was able to tie his 
shoelaces, fasten buttons, and pick up a piece of paper and 
tear it without difficulty.  His hand strength was normal.  
The physical examination revealed that the appearance of the 
thumb joints was abnormal.  There was swelling of the distal 
interphalangeal joint, which was hot.  On active range of 
motion of the thumb joints, radial abduction was to 70 
degrees, palmar abduction was to 70 degrees, 
metacarpophalangeal flexion was to 60 degrees, and 
interphalangeal flexion was to 60 degrees.  The range of 
motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis of 
"this joint."  The examiner reported that x-rays of the 
right hand showed some elements of early degenerative change.  
The examiner noted that there was no change from the 
diagnosis provided by the other examiner in 1999.  
Additionally, the examiner indicated that the veteran had 
also developed some degenerative disease of the right thumb 
as evident by the x-ray changes.  The examiner commented that 
the veteran's fractured right thumb had healed.  The examiner 
maintained that the veteran only had some residual swelling 
that was due to the presence of calcium.  The examiner 
further maintained that the veteran had a good range of 
motion of his right thumb.  

The May 2003 radiograph report noted that x-rays of the right 
thumb revealed no fracture or dislocation.  The radiologist 
noted the veteran's history of a fracture but indicated that 
that could not be clearly seen.  Rather, the radiologist 
noted the presence of slight degenerative changes of the 
interphalangeal joint of minimal degree and early 
osteoarthritis of the distal interphalangeal joint.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2005).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

The veteran's service-connected fracture of the right thumb 
is currently rated by analogy to ankylosis of the thumb under 
Diagnostic Code 5224.  During the course of this appeal, 
regulatory changes amended VA's Schedule of Ratings for 
evaluating disabilities of the hands.  See Amendments to Part 
4, Schedule for Rating Disabilities:  Ankylosis and 
Limitation of Motion of the Hands, 67 Fed. Reg. 48,784-48,787 
(July 26, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5230).  This amendment was effective August 26, 
2002.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.
The RO considered the veteran's right thumb disability under 
the old and new rating criteria.   

Prior to August 26, 2002, under Diagnostic Code 5224, a 10 
percent rating is prescribed for favorable ankylosis of the 
thumb of the major extremity and minor extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2002).  A 20 percent is 
prescribed for unfavorable ankylosis of the thumb of the 
major extremity and minor extremity.  Id. 

Effective August 26, 2002, under Diagnostic Code 5224, a 10 
percent rating is similarly prescribed for favorable 
ankylosis of the thumb of the major extremity and minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2003-
2004).  A 20 percent is prescribed for unfavorable ankylosis 
of the thumb of the major extremity and minor extremity.  Id.  
The Note there under provides that consideration should be 
made as to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

Under Diagnostic 5228 (limitation of motion of thumb), with a 
gap of less than one inch (2.5 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, 
a noncompensable evaluation is prescribed for the minor and 
major extremities.  With a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a 10 percent rating 
is prescribed for the minor and major extremities.  With a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, a 20 percent rating is prescribed for the minor and 
major extremities.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Analysis

The veteran primarily complains of limitation of motion, pain 
and fatigue on use, and difficulty in manipulation of his 
right thumb. 

Prior to August 26, 2002

The June 1999 QTC examiner noted that the veteran had 
ankylosis of the distal interphalangeal joint, although x-
rays taken at that examination as well as the March 1994, 
April 1995, April 1997, and May 2003 radiographic reports do 
not show ankylosis of the right thumb.  In any event, the 
medical evidence clearly shows that the veteran's right thumb 
is not fixed in an unfavorable position such that a higher 
rating of 20 percent for unfavorable ankylosis would be 
appropriate.  Specifically, the veteran retains range of 
motion, which the May 2003 QTC examiner described as 
"good," and the veteran is able to form a "perfect fist" 
according to the June 1999 QTC examiner.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against assignment of a disability rating in excess of 10 
percent for the service-connected right thumb disability 
under the rating criteria of Diagnostic Code 5224 in effect 
prior to August 26, 2002. 

Effective August 26, 2002

For the same reasons discussed above, the veteran is not 
entitled to the next higher rating of 20 percent under 
Diagnostic Code 5224 of the amended schedule for unfavorable 
ankylosis of the right thumb.  

The Board is required to consider other potentially 
applicable diagnostic codes to assess whether the veteran is 
entitled to a higher rating under any of them.  As set forth 
above, limitation of motion of the right thumb is evaluated 
under Diagnostic Code 5228.  

The March 1994 and April 1995 examination reports note more 
limitation in the range of motion of the right thumb than the 
June 1999 and May 2003 QTC examiners found on examination.  
The June 1999 QTC examiner reported that the veteran was able 
to form a "perfect fist" and that opposition of the thumb 
was within normal limits.  The May 2003 QTC examiner 
indicated that the range of motion figures reported reflected 
that the veteran had a good range of motion in his right 
thumb.  Both QTC examiners reported that the veteran was able 
to perform the usual activities of daily living with his 
thumb such as fasten buttons, pick up a piece of paper and 
tear it, pick up a pen and grasp it tight, etc.  In addition, 
the May 2003 QTC examiner indicated that the range of motion 
was not demonstrably additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Thus, as a 
gap of more than two inches (5.1 cms.) is not present between 
the veteran's thumb pad and his fingers, with the thumb 
attempting to oppose the fingers, the demonstrated range of 
motion does not more nearly approximate the criteria 
associated with the next higher rating of 20 percent under 
Diagnostic Code 5228 of the amended schedule.  

To the extent that the range of motion of the right thumb 
demonstrated on examination in March 1994 and April 1995 
might reflect a greater level of disability under the new 
rating criteria, the new rating criteria may only be applied 
to the period of time after their effective date (August 26, 
2002), thereby precluding a higher rating during this earlier 
portion of the appeal period based on these earlier findings. 
VAOPGCPREC 3-00.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent for the service-connected right thumb 
disability under the rating criteria effective August 26, 
2002.  


V.      Higher Initial Rating for Right Knee Disability

Procedural History/Evidence

In an August 1994 rating decision, the RO granted service 
connection for status postoperative meniscectomy of the right 
knee with traumatic arthritis and limitation of flexion and 
assigned a 10 percent rating under Diagnostic Codes 5010-
5257, effective February 16, 1994, the date of receipt of 
original claim.  In an October 2004 rating decision, the RO 
decided to separately evaluate the veteran's service-
connected right knee disability as three disabilities.  The 
RO granted separate service connection for instability of the 
right knee status post meniscectomy and assigned a 10 percent 
rating under Diagnostic Code 5257, effective May 9, 2003, the 
date of a QTC examination.  The RO granted separate service 
connection for traumatic arthritis and limitation of 
extension of the right knee status post meniscectomy and 
assigned a 10 percent rating under Diagnostic Code 5261, 
effective May 9, 2003.  The RO granted separate service 
connection for traumatic arthritis and limitation of flexion 
of the right knee status post meniscectomy and assigned a 
noncompensable evaluation under Diagnostic Code 5260, 
effective May 9, 2003.  These assigned ratings have remained 
in effect.   

Service medical records showed that the veteran injured his 
right knee in June 1981. Records dated in July and August 
1981 showed that the veteran sustained a right torn medial 
meniscus for which he underwent a right medial meniscectomy.  
A September 1981 examination report (post-hospitalization 
flight physical) noted that the veteran had four inch and 
three inch surgical scars on his right knee.  A September 
1981 record noted that the right knee had no abnormalities 
with the exception of surgical scars.  An Officer Physical 
Examination Questionnaire dated in November 1983 noted that 
the veteran had no residual sequela of the right medial 
meniscus tear.  An October 1984 annual examination report 
noted that the veteran had two inch and three inch scars of 
the right knee.  The October 1986 Report of Medical History 
noted that the veteran had no sequelae of the right knee 
injury.  An October 1992 Report of Medical History noted 
status post menisectomy with no sequelae and not considered 
disabling.  An Officer Physical Examination Questionnaire 
dated in June 1993 noted that the veteran complained of 
constant pain of the right knee aggravated by running and 
there was swelling with running, but it was noted as not 
considered disabling.  

In a November 1993 letter, Dr. P.B. reported that the veteran 
underwent arthroscopic surgery in October 1993.  Dr. P.B. 
noted that the postoperative diagnosis was internal 
derangement of the right knee, chondromalacia of the patella, 
fibrotic plica both medial and lateral, early degenerative 
changes of the intercondylar notch and medial condyle, torn 
posterior horn medial meniscus, normal anterior and posterior 
cruciate ligaments, and intact congenital discoid lateral 
meniscus.   

The March 1994 general examination report showed that the 
veteran reported on the history of his right knee problems.  
The physical examination of the knee revealed an anteromedial 
surgical scar.  The knee straightened to 0 degrees and flexed 
to 135 degrees.  There was no instability, effusion, or 
synovial thickening.  There was no patellofemoral crepitus.  
The examiner maintained however that he suspected that there 
was some degenerative joint disease of the knee as a result 
of the removal of the medial menisci.  The examiner noted an 
impression of status post surgery of the right knee, once for 
removal of the medial meniscus and once for debridement and 
shaving of the patella, with residual degenerative joint 
disease.  

The March 1994 radiographic report noted that x-rays of the 
right knee revealed degenerative changes of the right knee.  
There were no significant patellar subluxations seen.  

In a March 1995 Notice of Disagreement, the veteran 
complained of constant pain with walking or physical 
activities.  Any long distance walking (1 mile or more) 
resulted in extreme discomfort and required the use of 
Aspirin or Motrin to relieve the pain.  In addition, in the 
April 1995 Substantive Appeal, the veteran complained that 
sitting at a desk caused his knee to become  painful and 
stiff when he attempted to straighten it.  When he walked up 
the stairs he could noticeably feel pain in the joint.  His 
knee also occasionally locked.  

The April 1995 VA joints examination report showed that the 
veteran's complaints were similar to those previously 
discussed above.  In addition, the veteran complained that he 
was unable to squat completely and that he had aching in the 
medial compartment of the right knee.  He also noticed some 
numbness in the anterolateral aspect of the right upper leg 
distal to where the scar was located.  The physical 
examination of the knee revealed a "sensitive full range of 
motion."  The knee extended to 0 degrees and flexed to 130 
degrees; he had rather fleshy thighs and he could not flex 
beyond that point.  There were anteromedial surgical scars on 
the knee, and he had some tenderness along the medial joint 
margin on the right.  He had some discomfort, but the 
examiner felt no crepitation in the patella.  He was only 
able to squat about three quarters of the way down, but the 
examiner indicated that he was unable to find patellofemoral 
crepitation.  The examiner cautioned however that x-rays in 
the past had shown some spurring of the patella.  The 
examiner provided an impression of status post medial 
meniscectomy of the knee with good range of motion, but with 
some tenderness along the anteromedial joint margin of the 
right knee and with a click in the medial compartment of the 
right knee on motion.  

The April 1995 radiograph report noted that x-rays of the 
knee revealed mild degenerative changes of the patellofemoral 
compartment with marginal osteophyte formation, but no 
significant change in the appearance of this finding since 
the prior study in March 1994.   

At the February 1997 VA travel board hearing, the veteran 
provided testimony on his right knee that was similar to 
complaints previously discussed above.  He also complained of 
instability of the right knee.  He began to experience pain 
in his knee after about one block; he continued to use over 
the counter medication.  He never fell because of his knee 
and his knee did not affect his driving, but he was not able 
to walk for extended periods of time and he could not run or 
play golf.  He acknowledged that his current sedentary job 
took part of the pressure off his knee.  He indicated that 
his knee did not currently hurt at the hearing.  He last 
sought treatment for his knee in 1993.  

The April 1997 VA muscles examination report showed that the 
veteran's complaints were the same as those previously 
discussed.  The examiner observed that the veteran favored 
the right lower extremity when he walked.  The veteran was 
able to heel and toe walk with both, but heel walking was 
somewhat difficult with the knee because the knee did not 
seem to quite extend all the way.  Range of motion was from 5 
to 135 degrees without any instability.  He had a surgical 
scar in the anteromedial aspect of the knee.  There was 
tenderness along the anterior joint margin of the knee.  
There was some crepitus in the medial compartment of the knee 
on motion.  There was no evidence of any swelling, effusion, 
or atrophy.  Both knees measured 17 inches in circumference.  
The examiner provided the following impressions:  status post 
surgery two times for torn medial meniscus with slight 
limitation of complete extension, pain, and clicking on 
motion; problems going up the stairs; occasional swelling by 
history; some catching by history; and degenerative joint 
disease of the "left" knee medial compartments, 
principally.

The April 1997 radiograph report noted that x-rays of the 
right knee revealed significant interval progression of the 
degenerative changes involving the medial compartment of the 
knee.  There was no fracture or dislocation evident.  The 
impression was marked interval progression of the 
degenerative changes of the medial compartment of the knee.    

The June 1999 QTC examination report showed that the veteran 
continued to complain of daily pain, weakness, swelling, 
inflammation, instability, lack of endurance, and fatigue of 
the knee.  The veteran used no device to walk.  His posture 
and gait were within normal limits.  He had no signs of 
abnormal weight bearing, and no limitation of standing or 
walking.  The physical examination of the knee revealed no 
heat, redness, or swelling, but there was tenderness in the 
anterior aspect of the right knee.  On range of motion, 
flexion was to 130 degrees, with the onset of pain at 120 
degrees.  Extension was to 0 degrees.  There was pain on 
movement against resistance through these range of motions.  
The Drawer and McMurray's tests were within normal limits.  
On neurological examination, examination of the lower 
extremities showed normal motor function.  Power was 5/5; 
sensation was intact.  Deep tendon reflexes in the knee were 
+2.  The examiner noted that x-rays of the right knee showed 
degenerative joint disease.  The examiner provided a 
diagnosis of status post meniscectomy of the right knee with 
traumatic arthritis and residual limitation of range of 
motion with pain through the range of motion.  

Records from Peach State Orthopedics dated from August 2000 
to November 2000 showed that Dr. S.W. noted that x-rays 
revealed complete obliteration of the medial compartment of 
the right knee.  Dr. S.W. provided an impression of marked 
medial compartment arthritis of the knee.  

The May 9, 2003 QTC examination report showed that the 
examiner reviewed the claims file.  The veteran's complaints 
were the same as those previously discussed.  In addition, 
the veteran claimed that he lost about two weeks from work 
because of his right knee disability.  He had not had any 
bedrest because of this disability.  A physical examination 
revealed that the knee joint was within normal limits.  The 
scars on the right knee measured 7 centimeters by 0.2 
centimeters and 4 centimeters by 0.2 centimeters.  On active 
range of motion, flexion was to 90 degrees with pain at that 
degree, and extension was to 10 degrees with pain at that 
degree.  The range of motion was additionally limited by lack 
of endurance, but not additionally limited by fatigue, 
weakness, or incoordination.  There was no ankylosis of the 
joints.  The Drawer and McMurray tests were slightly abnormal 
on the right.  There was evidence of locking pain and 
crepitus.  On neurological examination, the motor function of 
the lower extremities was essentially normal.  Sensations to 
light touch and pin were normal.  Reflexes in the knee were 
2+.  The examiner noted that x-rays revealed tricompartment 
osteoarthritis with medial compartment narrowing and slight 
secondary varus angulation.  The examiner indicated that 
there was no change in diagnosis from the diagnosis provided 
by the other examiner in 1999.   The examiner commented that 
the veteran still had postoperative meniscectomy of the right 
knee with traumatic arthritis and limitation of flexion, and 
therefore, any activity that involved stooping, kneeling, or 
even standing for prolonged periods of time would be severely 
limited.  
   
Records from the Office of Bone and Joint Surgery dated from 
June 2004 to July 2004 showed that the veteran was seen in 
June 2004 for his right knee.  The physical examination 
revealed crepitation of the medial compartment of the right 
knee.  An x-ray revealed advanced arthritic changes of the 
right knee.  The records showed that the veteran received 
Hyalgan injections in his right knee over the course of two 
months.  

Legal Criteria

Prior to May 9, 2003, the veteran's right knee disability is 
assigned to Diagnostic Codes 5010-5257.  Under Diagnostic 
Code 5010 (arthritis due to trauma substantiated by x-ray 
findings), traumatic arthritis is to be evaluated under 
Diagnostic Code 5003 (degenerative arthritis-hypertrophic or 
osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Id.  
A 20 percent rating is assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  Id.  The 10 and 20 percent ratings based on 
x-ray evidence will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1) (2005).  The 10 and 20 percent ratings based 
on x-ray evidence will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  38 
C.F.R.           § 4.71a, Diagnostic Code 5003, Note (2) 
(2005). 

Limitation of range of knee motion is accounted for under 
Diagnostic Codes 5260 (limitation of flexion of leg) and 5261 
(limitation of extension of leg) and these diagnostic codes 
are appropriate for the specific joints involved.  

Under Diagnostic Code 5257, a 10 percent rating is prescribed 
for slight recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  A 20 percent 
rating is prescribed for moderate recurrent subluxation or 
lateral instability.  Id.  A 30 percent rating is prescribed 
for severe recurrent subluxation or lateral instability.  Id.  

Analysis

Prior to May 9, 2003- Status Postoperative Meniscectomy of 
the Right Knee with Traumatic Arthritis and Limitation of 
Flexion

The medical evidence shows that no instability of the right 
knee was demonstrated on any of the examinations conducted in 
March 1994, April 1995, April 1997, and June 1999.  X-rays of 
the right knee taken at each of these VA examinations, 
however, revealed arthritis.  As previously noted, x-ray 
findings of arthritis are rated on the basis of limitation of 
motion.  Under Diagnostic Code 5260 (limitation of flexion of 
the leg), flexion limited to 45 degrees warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
The March 1994, April 1995, April 1997, and June 1999 
examination reports show that the veteran's demonstrated 
range of motion on flexion of the right knee with additional 
functional loss due to pain (120 to 135 degrees) does not 
meet the criteria for a 10 percent rating under Diagnostic 
Code 5260.  Under Diagnostic Code 5261 (limitation of 
extension of leg), extension limited to 10 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  The March 1994, April 1995, April 1997, and 
June 1999 examination reports show that the veteran's 
demonstrated range of motion on extension of the right knee 
(0 to 5 degrees) does not meet the criteria for a 10 percent 
rating under Diagnostic Code 5261.  At least some loss of 
flexion and extension motion, however, was demonstrated on 
examination.  When the limitation of motion of the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Thus, the veteran 
is only entitled to the currently assigned 10 percent rating 
for noncompensable limitation of flexion and extension motion 
of the affected knee joint prior to May 9, 2003.  

Beginning May 9, 2003- Instability of the Right Knee

At the May 9, 2003 QTC examination, locking pain of the knee 
was demonstrated for the first time on examination, and the 
Drawer and McMurray tests were "slightly abnormal."  These 
clinical findings, however, show that the veteran's right 
knee disability is not productive of recurrent moderate 
subluxation or lateral instability such that the next higher 
rating of 20 percent under Diagnostic Code 5257 would be 
appropriate.  

Beginning May 9, 2003- Traumatic Arthritis with Limited 
Extension of the Right Knee

As extension was limited to 10 degrees with pain and no more 
at the May 9, 2003 QTC examination, the veteran is not 
entitled to the next higher rating of 20 percent under 
Diagnostic Code 5261 for extension limited to 15 degrees.

Beginning May 9, 2003- Traumatic Arthritis with Limited 
Flexion of the Right Knee

At the May 9, 2003 QTC examination, the veteran's 
demonstrated limitation of motion of flexion of the right 
knee with pain continued to be noncompensable under 
Diagnostic Code 5260.  The veteran, however, is entitled to a 
10 percent rating, and no more, under Diagnostic Code 5010 
for arthritis of the affected joint coupled with 
noncompensable limitation of motion.





Other Potentially Applicable Diagnostic Codes 

The Board is required to consider other potentially 
applicable diagnostic codes to assess whether the veteran is 
entitled to a rating in excess of 10 percent under any of 
them.  

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence shows that the veteran's knee is not 
manifested by ankylosis.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (defining ankylosis as stiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint).  To the contrary, the 
medical evidence shows that the veteran has functional range 
of motion in the knee and no amount of limitation of knee 
motion on flexion and extension demonstrated on any of the 
examinations was analogous to an individual with ankylosis of 
the knee.  

In regard to Diagnostic Codes 5258 (dislocation of the 
semilunar cartilage of the knee with episodes of locking, 
pain, and effusion into the joint) and 5259 (removal of 
semilunar cartilage, symptomatic), the rating criteria there 
under overlaps with symptomatology (locking, pain, 
symptomatic knee, etc.) for which service connection has 
already been established.  See 38 C.F.R. § 4.14 (2005) 
(providing that the evaluation of the same disability or the 
same manifestation under various diagnoses is to be avoided); 
Brady v. Brown, 4 Vet. App. 203, 206-7 (1993) (providing that 
the assignment of more than one rating for the same 
disability constitutes impermissible "pyramiding" of 
benefits).

In regard to Diagnostic Code 5262, the medical evidence shows 
that the veteran's right knee is not manifested by nonunion 
or malunion of the tibia and fibula.  

Lastly, as for the residual scars associated with the 
meniscectomy, no compensable residuals have been clinically 
identified.  There is no indication that the scars are poorly 
nourished with repeated ulceration, tender or painful on 
objective demonstration, unstable, or produce functional 
impairment of the knee.  In addition, the scars do not 
measure an area or areas of 144 square inches (929 sq. cm.) 
or greater.  As such, a separate rating is not warranted for 
the scars under the old and amended schedules for evaluating 
skin disorders.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2005). 

In summary, the Board concludes that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 10 percent for the veteran's service-connected 
right knee disability prior to May 9, 2003, against 
assignment of a disability rating in excess of 10 percent for 
service-connected instability of the right knee beginning May 
9, 2003, and against assignment of a disability rating in 
excess of 10 percent for service-connected traumatic 
arthritis with limited extension of the right knee beginning 
May 9, 2003.  The veteran, however, is entitled to a higher 
initial rating of 10 percent for service-connected traumatic 
arthritis with limited flexion of the right knee beginning 
May 9, 2003.


VI.     Higher Initial Rating for Left Acromioclavicular 
Separation (Minor)  

Procedural History/Evidence

In an August 1994 rating decision, the RO granted service 
connection for left acromioclavicular separation and assigned 
a noncompensable rating under Diagnostic Code 5203 effective 
February 16, 1994.  In a March 1996 rating decision, the RO 
increased the disability rating to 10 percent effective from 
February 16, 1994.  The 10 percent rating has remained in 
effect.   

Service medical records showed that the veteran sustained a 
one-degree acromioclavicular separation of the left shoulder 
in June 1983.  An Officer Physical Examination Questionnaire 
dated in November 1983 noted that the veteran had no residual 
sequela of the left shoulder separation.  An Officer Physical 
Examination Questionnaire dated in June 1993 noted that the 
veteran complained of pain with pull-ups and push-ups, but it 
was noted as not considered disabling.   

The March 1994 general examination report noted that the 
veteran complained of aching in the acromioclavicular joint 
and problems with his arm when he worked overhead and did 
heavy lifting.  A physical examination of the left shoulder 
revealed a normal range of all motion.  There was a slight 
prominence of the left acromioclavicular joint that was not 
particularly tender; there was no crepitation but it was a 
mild deformity.  The examiner noted an impression of left 
acromioclavicular separation with some deformity and pain in 
the joint at times by history. 

In a March 1995 Notice of Disagreement, the veteran 
maintained that his left shoulder was still a great deal 
weaker than his right shoulder even after attempts to 
strengthen it with the use of weights.  He contended that the 
pain he experienced when he worked out reduced his ability to 
effectively strengthen his shoulder.  Lastly, he indicated 
that moving his shoulder also caused him to feel a grinding 
sensation.  The veteran set forth the same contentions in the 
April 1995 Substantive Appeal.

The April 1995 VA joints examination report showed that the 
veteran's complaints were similar to those previously 
discussed above.  A physical examination of the shoulder 
revealed that the left acromioclavicular joint remained 
somewhat more prominent than the right.  He had full range of 
motion, both before and after "scapular motion."  He was 
able to move his arm all the way over his head to 180 
degrees, but he contended that he always felt weak in that 
position compared to the right.  When his left arm was 
abducted there was a "sort of hitch" in the course of the 
range of motion, and the examiner could feel a click in the 
acromioclavicular joint at that time.  The examiner concluded 
that there was some disruption of the acromioclavicular joint 
and that the veteran experienced "a click and a hatch" in 
the motion, both when he abducted his arm up over his head 
and again when he brought it down.  The examiner noted an 
impression of left acromioclavicular separation with some 
residual deformity and a click on full range of motion.

The April 1995 radiograph report noted that x-rays of the 
shoulder revealed no significant abnormalities and no change 
since the prior study of March 1994.  The acromioclavicular 
joint was also noted as normal.  

At the February 1997 VA travel board hearing, the veteran 
provided testimony on his left shoulder that was similar to 
complaints previously discussed above.  His disability 
affected his ability to exercise the left shoulder.  He 
complained of fatigue.  

The April 1997 VA muscles examination report showed that the 
veteran's complaints were the same as those previously 
discussed.  A physical examination revealed some crepitus on 
motion and the shoulder was somewhat tender.  The range of 
motion of the shoulder was within normal limits and equal to 
that of the right shoulder. 

The April 1997 radiograph report noted that x-rays of the 
shoulder revealed a normal bony alignment with preservation 
of the normal joint space.  There was no fracture or 
dislocation evident.  No significant degenerative change was 
present.  The examiner provided an impression of normal left 
shoulder.  

The June 1999 QTC examination report showed that the 
veteran's complaints were similar to those previously 
discussed.  A physical examination revealed that the shoulder 
joint showed no heat, redness, swelling, or tenderness.  On 
range of motion, flexion was to 170 degrees, with the onset 
of pain at 100 degrees.  Abduction was to 175 degrees, with 
the onset of pain at 90 degrees.  External and internal 
rotation was to 90 degrees.  On neurological examination, 
examination of the upper extremities showed normal motor 
function, power was 5/5, and sensation was intact.  Deep 
tendon reflexes in the biceps, triceps, and brachioradialis 
were +2 and normal.  The examiner noted that x-rays of the 
left shoulder showed no abnormalities.  The examiner provided 
a diagnosis of left acromioclavicular joint separation with 
residual of limitation of range of motion of the left 
shoulder joint accompanied by pain.  

The May 2003 QTC examination report showed that the examiner 
reviewed the claims file.  The veteran's complaints were the 
same as those previously discussed.  
In addition, the veteran claimed that he lost three days from 
work because of his left shoulder disability.  He had not had 
any bedrest or recent treatment because of this disability.  
A physical examination revealed that the appearance of the 
shoulder joint was within normal limits.  On active range of 
motion of the shoulder joint, flexion was to 180 degrees, 
abduction was to 180 degrees, and external and internal 
rotation was to 90 degrees.  The range of motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the joint.  On 
neurological examination, the motor function of the upper 
extremities was essentially normal.  Sensations to light 
touch and pin were normal.  Reflexes in the biceps and 
triceps were 2+.  The examiner noted that x-rays revealed a 
normal study.  The examiner indicated that there was no 
change in diagnosis from the diagnosis provided by the other 
examiner in 1999.  As for the diagnosed left 
acromioclavicular joint separation, the examiner noted that 
this disorder was an ongoing recurrent medical disorder and 
there was still evidence that it could still occur.  

Records from the Office of Bone and Joint Surgery dated from 
June 2004 to July 2004 showed that the veteran was seen in 
June 2004 for his left shoulder.  The examination of the left 
shoulder was completely normal except for the presence of a 
prominent acromioclavicular joint.  The x-rays of the left 
shoulder revealed a "type 111 acromion" with sclerosis of 
the tuberosity of the humerus bilaterally.  The diagnosis was 
previous acromioclavicular separation of the left shoulder.  

Analysis

The veteran's left shoulder disability is currently assigned 
a 10 percent rating under Diagnostic Code 5203.  Under 
Diagnostic Code 5203, a 10 percent evaluation is assigned for 
malunion of the clavicle or scapula (major or minor).  38 
C.F.R.           § 4.71a, Diagnostic Code 5203 (2005).  A 10 
percent evaluation is also assigned for nonunion of the 
clavicle or scapula without loose movement (major or minor).  
Id.  A 20 percent evaluation is assigned for nonunion of the 
clavicle or scapula with loose movement (major or minor), or 
dislocation of the clavicle or scapula (major or minor).  Id.  
Diagnostic Code 5203 also provides that in the alternative, 
the disability should be rated on impairment of function of 
contiguous joint.  Id. 

The medical evidence shows that the veteran's left shoulder 
disability is not productive of nonunion of the clavicle with 
loose movement or dislocation of the clavicle.  Thus, the 
Board finds that the veteran's left shoulder disability does 
not more nearly approximate the criteria for a 20 percent 
rating under Diagnostic Code 5203.

The Board must consider other diagnostic codes to assess 
whether the veteran is entitled to a rating in excess of 10 
percent under any of them. 

Under Diagnostic Code 5201, where motion is limited to the 
shoulder level (90 degrees), a 20 percent rating is assigned 
for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005).  VA regulations provide that full range of 
motion of the shoulder is zero degrees to 180 degrees on 
forward elevation (flexion), zero degrees to 180 degrees on 
abduction, and zero degrees to 90 degrees on both external 
and internal rotation.  38 C.F.R. § 4.71, Plate I (2005).  

The medical evidence shows that the veteran's predominate 
demonstrated range of motion of the left shoulder on 
abduction and forward elevation (flexion) is normal or 180 
degrees.  The loss of motion with pain noted at the June 1999 
QTC examination was not replicated at examinations conducted 
thereafter in May 2003 and June 2004.  Therefore, the Board 
finds that the veteran's left shoulder disability does not 
more nearly approximate the criteria for a 20 percent rating 
under Diagnostic Code 5201.

Lastly, the medical evidence shows that the veteran's left 
shoulder disability is not manifested by ankylosis of the 
scapulohumeral articulation and impairment of the humerus so 
as to preclude a 20 percent rating or higher under Diagnostic 
Codes 5200 and 5202.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202 (2005).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent under Diagnostic Code 5203 or any other 
diagnostic code for the veteran's service-connected left 
shoulder disability.



VII.    Staged Ratings and Extraschedular Ratings

With regard to the veteran's service-connected right knee 
disability, the Board has assigned a staged rating for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The veteran's other 
disabilities have not been shown to be manifested by greater 
than the criteria associated with the ratings assigned under 
the designated diagnostic codes during any portion of the 
appeal period.  Accordingly, staged ratings are not in order 
and the assigned ratings are appropriate for the entire 
period of the veteran's appeal.  Id.  

Lastly, the Board notes that there is no evidence of record 
that any of the veteran's service-connected disabilities 
alone cause marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  According to reports from the 
veteran, while he is not employed in the job of his choice 
(pilot), he has maintained other employment throughout the 
appeal period.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2005).  In the instant case, to the extent that the 
veteran's service-connected disabilities interfere with his 
employability, the assigned ratings adequately contemplate 
such interference, and there is no evidentiary basis in the 
record for a higher rating on an extraschedular basis.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).







VIII.    Service Connection for Bilateral Hearing Loss

Evidence

The DD Form 214 shows that the veteran's military 
occupational specialty was a fighter pilot.  

The service medical records showed that audiometric testing 
conducted at an examination in April 1977 revealed that the 
veteran exhibited pure tone air conduction thresholds, in 
decibels, in frequencies, 500, 1000, 2000, 3000, and 4000 
Hertz as follows:  right, 5, 5, 5, 5, 5; left 15, 10, 10, 10, 
10.  In October 1978, right, 15, 10, 5, 10, 15 and left, 20, 
15, 15, 15, 20.  The service examiner noted that the veteran 
had high frequency hearing loss in both ears.  

In June 1979, the veteran exhibited pure tone air conduction 
thresholds, in decibels, in frequencies, 500, 1000, 2000, 
3000, and 4000 Hertz as follows:  right, 10, 0, 10, 10, 15; 
left, 10, 5, 10, 10, 15.  (A June 1979 record indicated that 
the veteran was fitted for ear plugs.)  In March 1980, right, 
10, 10, 0, 10, 10 and left, 10, 0, 5, 0, 10.  In November 
1980, right, 0, 0, 10, 0, 10 and left, 5, 0, 10, 0, 10.  In 
September 1981, right, 5, 0, 5, 0, 10 and left, 5, 0, 5, 0, 
5.  In November 1982, right, 5, 5, 5, 5, 15 and left, 5, 5, 
10, 5, 10.  In November 1983, right, 10, 0, 0, 5, 0 and left, 
10, 5, 15, 20, 20.  The service examiner noted that the 
veteran had high frequency hearing loss in the left ear that 
was non-progressive and not considered disabling.  

In October 1984, the veteran exhibited pure tone air 
conduction thresholds, in decibels, in frequencies, 500, 
1000, 2000, 3000 and 4000 Hertz as follows:  right, 0, 0, 5, 
0, 5; left, 0, 0, 0, 0, 10.  In December 1985, right, 0, 0, 
0, 0, 5 and left, 5, 0, 5, 5, 10.  In April 1986, right, 5, 
0, 10, 0, 10 and left, 0, 0, 5, 0, 5.  In October 1986, right 
5, 0, 10, 0, 15 and left, 0, 0, 15, 5, 20.  In August 1989, 
right, 10, 5, 10, 10, 20 and left, 10, 5, 20, 15, 30.  In 
October 1989, right, 10, 0, 10, 5, 15 and left, 10, 0, 20, 
10, 30.  In October 1990, right, 10, 5, 20, 10, 20 and left, 
10, 0, 20, 10, 20.  In October 1991, right, 5, 0, 15, 10, 15 
and left, 10, 0, 20, 15, 20.  In October 1992, right, 5, 0, 
15, 10, 25 and left, 5, 0, 10, 10, 20.  In June 1993, right, 
0, 0, 5, 15, 10 and left, 5, 0, 0, 35, 35; right, 20, 5, 10, 
15, 25 and left, 0, 0, 20, 5, 25. 

In a January 1994 report, private audiologist S.F. diagnosed 
mild bilateral sensorineural hearing loss based on 
audiometric testing.  S.F. indicated that the veteran had 
speech discrimination scores of 88 percent in both ears.  
S.F. commented that the veteran reported that he was exposed 
to "very loud" jet noise.  S.F. indicated that there had 
been a significant threshold shift from the veteran's 
baseline in 1984 to the present in the right and left ears at 
3000, 4000, and 8000 Hertz.  S.F., however, did not interpret 
the audiometric findings and the Board is not free to 
interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (providing that 
the Board may not interpret graphical representations of 
audiometric data).  Additionally, S.F. did not indicate that 
the speech discrimination scores obtained were based on a 
Maryland controlled speech discrimination test as VA 
regulations require.  38 C.F.R. §§ 3.385, 4.85 (2005).  

A March 1994 VA audiological examination report showed that 
the examiner observed that hearing loss was documented in 
service but no profile was issued.  The examiner noted that 
the veteran was a pilot in service who flew jet aircraft.  
Audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
30
LEFT
5
0
10
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.  The examiner provided an 
impression of bilateral, mainly high frequency, mild to 
moderate sensorineural hearing loss, due to noise exposure 
and acoustic trauma.  

In the March 1995 Notice of Disagreement, the veteran 
contended that his hearing degenerated as a direct result of 
his duty in service.  He maintained that based on the initial 
hearing tests, there was loss of hearing that could be 
associated with service in and around aircraft.  The veteran 
set forth the same contentions in the April 1995 Substantive 
Appeal.  

An April 1995 VA nose and sinuses examination report showed 
that the veteran complained of mild hearing loss in each ear.  
He reported that he was exposed to significant noise for much 
of his active duty experience in his role as a jet pilot.  
The examiner noted that the audiometry test showed a 
bilateral mild hearing loss of sensorineural type limited to 
the higher frequencies with air conduction thresholds in the 
right ear ranging from 5 to 35 decibels and in the left ear 
from 5 to 30 decibels.  The examiner added that speech 
discrimination was normal in both ears.  The examiner 
provided an impression of bilateral mild high frequency 
sensorineural hearing loss due to noise exposure and acoustic 
trauma.  

An April 1995 VA audiological evaluation indicated that 
audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
30
LEFT
5
5
20
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The examiner noted that the test results were within normal 
limits bilaterally by VA definition.  The examiner further 
noted that the veteran had excellent speech discrimination.  

At the February 1997 VA travel board hearing, the veteran 
provided testimony on his hearing loss that was similar to 
complaints previously discussed above.  

Analysis

The reported pure tone thresholds preclude a grant of service 
connection for a § 3.385 hearing loss in the right and left 
ears.  See 38 C.F.R. § 3.385 (2005) (providing that for 
purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

The March 1994/April 1995 VA examiner, however, diagnosed 
bilateral sensorineural hearing loss due to noise exposure 
and acoustic trauma-presumably from service as this was the 
only reported on noise exposure noted in each examination 
report.  The Board finds the veteran's contention that he was 
exposed to significant noise exposure during service 
credible.  Exposure to loud noise is consistent with the 
veteran's military occupational specialty.  Thus, a causal 
link has been established, by competent medical opinion, 
between the veteran's noise exposure in service and his 
currently diagnosed bilateral sensorineural hearing loss.  
Accordingly, service connection for bilateral sensorineural 
hearing loss is warranted.  See 3.303(d) (2005) (providing 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service).  


IX.   Service Connection for Reactive Airway Disease and 
Allergic Rhinitis

Evidence

Service medical records showed no complaints or findings 
referable to reactive airway disease and allergic rhinitis 
during service. 

A March 1994 VA audiological examination report showed that 
in addition to hearing complaints, the veteran also reported 
that he underwent surgery for a deviated nasal septum in 
1979.  He complained that he still had some trouble breathing 
through his nose, with obstruction that alternated sides and 
was variable.  He indicated that he experienced some chronic 
nasal congestion year around.  
The examiner provided impressions of reactive airway disease 
with allergic rhinitis and status-post nasal septoplasty.

In the March 1995 Notice of Disagreement, the veteran 
maintained that he did not initially claim these disorders 
because he was not aware that they existed.  [RO initiated 
this issue.]  He contended that these disorders should be 
allowed nonetheless "because they were not discovered during 
[his] annual, discharge or return to duty physicals."  He 
indicated that at no time did a physician inform him of a 
potential problem or attempt to properly evaluate these 
disorders.  He concluded that these disorders should have 
been discovered and treated prior to him leaving active duty.  
The veteran set forth the same contentions in the April 1995 
Substantive Appeal.  

An April 1995 VA nose and sinuses examination report showed 
that the veteran reported that he had symptoms of nasal 
congestion with some recognized inhalant  allergies.  He was 
aware of specific allergies to cats, house dust, and Bermuda 
grass.  He reported that the onset of these symptoms occurred 
while he was stationed at Yuma around 1988.  He experienced 
some alleviation of his symptoms after a nasal septoplasty, 
done for a deviated nasal septum in August 1979.  The 
examiner provided impressions of reactive airway disease with 
allergic rhinitis.  

At the February 1997 VA travel board hearing, the veteran 
provided testimony on his reactive airway disease and 
allergic rhinitis that was similar to complaints previously 
discussed above.  He testified that a VA physician first 
advised him that he had allergic rhinitis and reactive airway 
disease in 1994.  Prior to that time, he had no idea that he 
had the disease, but in retrospect he recalled being 
symptomatic when he cut the grass.  He denied that he was 
currently being treated for the disease, but indicated that 
he was given some medication in case he had allergy problems.  

The May 2003 QTC examination report showed that the examiner 
only diagnosed deviated nasal septum.  As an aside, the Board 
notes that service connection has been established for 
deviated nasal septum, status post septoplasty.




Analysis

The service medical records are absent any complaints or 
findings referable to reactive airway disease and allergic 
rhinitis during service.  There is no competent medical 
opinion evidence of record that links the veteran's currently 
diagnosed reactive airway disease and allergic rhinitis to an 
incident of his service. Additionally, the Board observes 
that the veteran's complaints largely center on his reaction 
to certain allergens.  Seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  38 C.F.R. § 3.380 (2005).  

Although the veteran contends that his reactive airway 
disease and allergic rhinitis are related to his service, as 
a layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As no treatment 
or complaints of reactive airway disease and allergic 
rhinitis are documented during service, any opinion now 
relating these problems to the veteran's service would be 
based on history as provided by the veteran, as opposed to 
objective documentation.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  For this reason, the Board finds that there is 
no basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested reactive airway disease 
and allergic rhinitis as there is no reasonable possibility 
that such an opinion, based on unsubstantiated history, would 
substantiate his claim.  As the weight of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  In the absence of any competent 
medical evidence linking the veteran's currently diagnosed 
reactive airway disease and allergic rhinitis to service 
there is no basis upon which to grant his claim. 


ORDER

A higher initial rating in excess of 20 percent for service-
connected simple partial seizure disorder prior to August 1, 
2003 is denied. 

A higher initial rating in excess of 10 percent for service-
connected simple partial seizure disorder beginning August 1, 
2003 is denied. 

A higher initial rating in excess of 10 percent for service-
connected status postoperative resection, right frontal 
meningioma is denied. 

A higher initial rating in excess of 10 percent for service-
connected fracture of the right thumb (major) is denied. 

A higher initial rating in excess of 10 percent for service-
connected status postoperative meniscectomy of the right knee 
with traumatic arthritis and limitation of flexion prior to 
May 9, 2003 is denied.  

A higher initial rating in excess of 10 percent for service-
connected instability of the right knee status postoperative 
meniscectomy beginning May 9, 2003 is denied.  

A higher initial rating in excess of 10 percent for service-
connected traumatic arthritis with limited extension of the 
right knee status postoperative meniscectomy beginning May 9, 
2003 is denied.  

A higher initial rating of 10 percent for service-connected 
traumatic arthritis with limited flexion of the right knee 
status postoperative meniscectomy beginning May 9, 2003 is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.

A higher initial rating in excess of 10 percent for service-
connected left acromioclavicular separation (minor) is 
denied.

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for a conversational range hearing loss is 
denied.

Service connection for reactive airway disease and allergic 
rhinitis is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


